Smith, J.
(dissenting) : I dissent from the fourth paragraph of the syllabus and from all that is said in the opinion in line therewith.
The adoption of the ordinance and the acceptance of a franchise by the corporation thereunder constituted a contract between the city and the corporation which established a test to determine whether the duty of the corporation to the public required an extension-of its service. All subscribers to the capital stock, common and preferred, of the corporation are presumed to have subscribed thereto in view of this and all other provisions in the ordinances relating to the conduct of the business for which the franchise was granted. Moreover, the contractual test was not unreasonable unless it was unreasonable to require the corporation to meet so slight a requirement as the mere request of five persons out of a population of eight to ten thousand inhabitants of the city for such extension. Since the court finds that no such request for an extension was made, although it is to be presumed that the people of Ottawa knew the ordinance and how easily an extension of the service could have been required, the corporation ought not to be heard to say that any extensions were necessary to meet the requirements of the public service.
West, J., concurs in this dissent.